SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á seis de Junio de mil novecientos, en el pleito pendiente ante Nos, en virtud de recurso de casación por infracción de ley, seguido en el suprimido Juzgado de 1? Instancia de Humacao y en el Tribunal del Distrito de San Juan, por Don *245Manuel Argüeso Flores, comerciante y vecino de Humacao, con Don Víctor Mourraille Boteau, agricultor y vecino de Vieques, en cobro de pesos, representados y defendidos respectivamente por los Letrados Don Rafael López Landrón y Don Hilario Cuevillas' Hernández. — Resultando : Que en veinte y ocho de Diciembre de mil ochocientos noventa y ocho Don Manuel Argüeso Flores presentó demanda ante el Juzgado de 1? Instancia de Humacao contra Don Víctor Mourraille, para que en juicio declarativo de menor cuantía fuera éste condenado á pagar á aquél la cantidad de quinientos ochenta y ocho pesos cuarenta y ocho centavos, según saldo de cuenta que acompañó, é intereses legales de dicha suma á contar desde la fecha de la interposición de la demanda, con las costas todas del juicio á su cargo. — Resultando: Que Don Víctor Mourraille al contestar la demanda, la impugnó, alegando que si bien todas las partidas de la cuenta presentada, menos una que puntualizó, eran ciertas, faltaban en aquélla muchos asientos de obligaciones directas y cuantiosas contra Argüeso, y por tanto el saldo que se le reclamaba era erróneo, pues según la cuenta general que entre ambos existía, nada adeudaba á Argüeso, por lo que solicitó se declarase así por sentencia; y formulando además reconvención para que Argüeso le satisficiera quinientos pesos moneda corriente, en concepto de perjuicios causados por la falta de cumplimiento de un compromiso, por el cual se obligó dicho Argüeso á tener á su disposición el vapor “Arcadia” durante seis días para embarcar cinco mil sacos de azúcar, de los que sólo pudo embarcar mil cuatrocientos ochenta y seis por haberse despachado dicho vapor á los tres días de haber empezado á tomar la carga; interesó también se declarara por sentencia la existencia de esa obligación, con imposición á Argüeso de todas las costas del juicio. — Resultando: Que dada al juicio la demás tramitación de dos instancias, el Tribunal del Distrito de San Juan, en treinta y uno de Enero último, pronunció sentencia confirmatoria de la del Juzgado de Humacao, por la cual se *246condena á Don Víctor Mourraille á pagar á Don Manuel Argüeso los quinientos ochenta y ocho pesos cuarenta y ocho centavos reclamados, con los intereses desde la interposición de la demanda, y se declara sin lugar la reconvención formulada por el demandado para el cobro de quinientos pesos, en concepto de indemnización de perjuicios, con las costas todas á cargo de Mourraille. — Resultando: Que contra esa sentencia ha interpuesto Don Víctor Mourraille recurso dé casación por infracción de ley, como comprendida en los números'1? y 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil, y en el 79 de la Orden General número 118, de diez y seis de Agosto del año próximo pasado, citando las leyes y doctrina legal á su juicio infringidas. — Resultando : Que Don Manuel Argüeso impugnó el recurso, entre otras razones, por estimarlo improcedente, en atención á que la cuantía del litigio no excede de cuatrocientos dollars, siendo por tanto inadmisible según los articulas 78 y 47 de la Orden General número 118.— Vistos: Siendo Ponente el Juez Asociado Don José C. Hernández. — Considerando : Que según la regla 78 de la Orden General número 118, serie de mil ochocientos noventa y nueve, el recurso de casación por infracción de ley y por quebrantamiento de forma procede en todos los asuntos civiles, con excepción de los juicios de que conocieren los Jueces municipales, y que esos juicios, al tenor de lo que dispone la regla 26 de la misma Orden General, son aquellos cuyo interés no excede de cuatrocientos dollars, ó sean seiscientos sesenta y seis pesos sesenta y seis centavos en moneda provincial. — Considerando : Que ni la demanda de Don Manuel Argüeso, ni la reconvención de Don Víctor Mourraille, llegan aisladamente apreciadas á la suma de cuatrocientos dollars, siendo por tanto la materia del juicio de la competencia del Tribunal municipal, é improcedente en su consecuencia el recurso interpuesto, sin que pueda alegarse en contrario que la suma de la cuantía de una y otra reclamación es la que debe tenerse en cuenta para la *247aplicación de los preceptos legales anteriormente citados, pues según la regla 4^ del artículo 63 de la Ley de Enjuiciamiento Civil, no derogado por la Orden General número 118, en las demandas de reconvención será Juez competente el que esté conociendo del litigio promovido, siempre que el valor pedido en la reconvención no exceda de la cuantía á que alcancen las atribuciones del Juez que entendiere en la primera demanda, en cuyo caso éste reservará al actor de la reconvención su derecho para que ejercite su acción donde corresponda, de cuyo precepto claramente se colige que la cuantía de la demanda no ha de sumarse con la de la reconvención para determinar la naturaleza del juicio, sino que ambas. cuantías han de apreciarse aisladamente, como así lo declaró ya este Tribunal en sentencia de veinte y uno de Mayo próximo pasado. — Considerando: Que el hecho de estar admitido por el Tribunal del Distrito de San Juan el recurso de casación por infracción de ley, no impide que el Tribunal Supremo discuta sobre la procedencia de su admisión, pues ésta debe someterse á las reglas que la Ley tiene establecidas, y si esas reglas han sido infringidas, debe velar por su cumplimiento, para no dejar su observancia al arbitrio de los Tribunales inferiores, procediendo al obrar así como • se procede en el caso de que indebidamente se haya admitido el recurso de casación por quebrantamiento de forma.— Considerando: Que las sentencias del Tribunal Supremo de Justicia de España de veinte y cuatro de Marzo de mil ochocientos cincuenta y nueve y catorce de Marzo de mil ochocientos sesenta no tienen aplicación al caso de autos, por no guardar analogía con el mismo, y referirse aquéllas á un estado de derecho distinto del actual. — Considerando : Por las razones expuestas, que sean cuales fueren los motivos de casación alegados, no cabe discutirlos y dictar sobre ellos resolución. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación por infracción de ley, interpuesto por Don Víctor Mourraille Boteau, al que condenamos en las costas; y con certificación *248de esta resolución, devuélvanse los autos al Tribunal del Distrito de San Juan, á los fines procedentes. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Señor Juez Asociado del Tribunal Supremo Don José C. Hernández, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á seis de Junio de mil novecientos. — E. de J. López Gaztambide.
José C. Hernández. — José Ma Figueras. — Rafael Nieto y Abeillé. — Juan Morera Martínez.